DETAILED ACTION
Allowable Subject Matter
Claims 1-6, 9-16 and 19-20 are allowed.
In regards to the prior art of record, the claims differ from the prior art of record US 2017/0181706, EP 2 376 935, and US 8,818,486 either singularly or in combination because they fail to anticipate or render obvious “correcting image misalignment between the sheath and the probe using the calculated respective shapes of the probe and the sheath; and presenting a corrected image of the sheath accurately aligned with the probe and having no discrepancies in the image of the probe relative to the sheath” for claim 1 and “wherein calculating the respective shapes of the probe and the sheath comprises minimizing a cost function to determine a best match between a calculated location and a measured location, the cost function is a weighted combination of intrinsic energy, position error and orientation error and incorporating a slide variable having a value related to a distance between distal ends of the probe and sheath into the cost function, and correct image misalignment using the calculated respective shapes of the probe and the sheath to present an image of the sheath accurately aligned with the probe and having no discrepancies in the image of a probe relative to a sheath” for claim 11 in combination with all other limitations in the claim as claimed and defined by the applicant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20160066770 A1, US 20140350401 A1, US 6263230 B1, US 20100204569 A1, US 20130345718 A1, US 20050228404 A1, US 20140213906 A1, and US 20030152256 A1.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/B.J.B/Examiner, Art Unit 2865                                                                                                                                                                                                        
/LINA M CORDERO/Primary Examiner, Art Unit 2857